481 So. 2d 1263 (1986)
Olga Orloff BALARIN and Jorge Balarin, Appellants,
v.
ALLSTATE INSURANCE COMPANY, a Foreign Corporation, Appellee.
No. 85-1607.
District Court of Appeal of Florida, Third District.
January 14, 1986.
Rehearing Denied February 19, 1986.
Magill & Lewis, Miami, for appellants.
Spencer & Taylor, Miami, for appellee.
Before SCHWARTZ, C.J., and HUBBART and BASKIN, JJ.
PER CURIAM.
The final order dismissing the instant complaint to compel arbitration is reversed and the cause is remanded to the trial court with directions to reinstate the said complaint. We reach this result for the following briefly stated reasons.
First, in a suit by an insured, as here, to compel arbitration on an underinsured motorist claim against one of two underinsured motorist carriers, it is not required that the insured also join the second underinsured motorist carrier as a necessary party to the suit. Second, the trial court, accordingly, committed reversible error in dismissing the instant suit when the insureds refused to amend the complaint herein to add the second of two underinsured motorist carriers as a party to this suit and stood on their complaint brought against only one of their underinsured motorist carriers. See State Farm Fire & Casualty Co. v. Glass, 421 So. 2d 759, 761 (Fla. 4th DCA 1982); O'Donnell v. Chamberlain, 372 So. 2d 191 (Fla. 3d DCA 1979); § 682.03(1), Fla. Stat. (1983).
Reversed and remanded.